CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-QSB of HMS Holdings, Inc., for the Quarter ending September 30, 2007 I, Simone Crighton, Chief Financial Officer of HMS Holdings, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-QSB for the period ending September 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-QSB for the period ended September 30, 2007, fairly represents in all material respects, the financial condition and results of operations of HMS Holdings, Inc. By: /s/ Simone Crighton Simone Crighton ChiefFinancial Officer Dated: November 12, 2007
